Citation Nr: 0011265	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 40 percent for 
dorsolumbar paravertebral myositis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for approximately 17 years 
before being separated in November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue of entitlement to a rating in excess of 40 percent 
for dorsolumbar paravertebral myositis will be addressed at 
the end of this decision under the heading, "REMAND."  


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by a Global 
Assessment of Functioning (GAF) score of 40, a very 
inappropriate affect with auditory hallucinations; he 
exhibits a tense mood, and he is anxious and cries on 
occasion; his memory is somewhat disorganized, and his 
insight is poor.  

2.  The medical evidence of record establishes that the 
veteran is unemployable due to his service-connected PTSD.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130 Diagnostic Code (DC) 9411 
(1999); 38 C.F.R. § 4.132, DC 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for PTSD was initially granted upon rating 
decision in July 1987, and a 50 percent disability rating was 
assigned, effective from November 1984.  This grant was 
primarily based on clinical findings made at VA facilities in 
1985.  The diagnosis of PTSD was made regarding 
hospitalization at a VA facility from June-November 1985.  
This 50 percent rating was ultimately increased to 70 percent 
in an October 1989 rating determination, effective from May 
1989.  Other than numerous periods of time when the veteran 
was assigned temporary total ratings based on periods of 
hospitalization for psychiatric symptoms, this 70 percent 
rating has remained in effect since that time.  The most 
recent hospitalization reflected in the claims file was in 
1995.  (See the VA April 1995 examination report.)  This 
appeal ensued in 1990 following one such hospitalization.  It 
is contended that a 100 percent schedular evaluation is 
warranted.  

VA hospitalization summaries from 1991 and 1992 reflect that 
the veteran was hospitalized on three separate occasions in 
1991 and in February-March 1992 due to manifestations of 
PTSD.  His symptoms included sadness, isolation tendencies, 
ideas of aggression to self and others, and crying spells.  
He also complained of flashbacks, irritability, and 
depression.  He was on numerous medications.  

Upon VA psychiatric examination in October 1992, it was noted 
that the veteran had not been employed since separation from 
service.  He reported anxiousness with periods of depression, 
irritability, and poor tolerance, sleep, memory, and 
concentration.  His PTSD was described as severe.  

VA records reflect hospitalization again from November 3, 
1993, to December 10, 1993, for psychiatric symptoms.  He  
reported that since the recent death of a friend's daughter, 
he had experienced sadness, crying spells insomnia, 
nightmares, dissociative episodes, anorexia, anhedonia, ideas 
of self harm, hopelessness, and worthlessness.  He had also 
developed auditory hallucinations.  His hospital course 
included therapy and his condition improved rapidly.  At time 
of discharge, he was feeling well, and his medications were 
continued.  It was noted that he was able to continue 
treatment on an ambulatory basis, but he was unable to handle 
his funds or to engage in any gainful work or occupation.  
His current GAF score was listed as 30.  

VA records reflect that the appellant continued to be seen 
for psychiatric complaints on an outpatient basis in 1994.  
Upon VA psychiatric examination in April 1995, it was noted 
that he had not worked since military discharge.  He had had 
11 postservice psychiatric hospitalizations between June 1985 
and February 1995.  He was hospitalized at the time of this 
evaluation and on numerous medications.  The veteran 
complained of depression, anxiety, and frequent 
decompensation.  He reported insomnia, crying spells, lack of 
energy, and constant thoughts associated with fellow soldiers 
in Vietnam.  He had poor memory retention and poor 
concentration.  On examination, he was clean and adequately 
dressed.  He was alert and oriented times three.  He was 
pleasant to approach and cooperative.  His mood was anxious 
and depressed.  He kept moving back and forth in the chair.  
His affect was blunted.  His attention, concentration, and 
memory were good.  His speech was clear and coherent.  He was 
not hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair, and his exhibited good 
impulse control.  PTSD with depressive features was 
diagnosed.  His GAF score was 45.  The examiner opined that 
the veteran was unable to follow a substantially gainful 
occupation.  

Another VA psychiatric examination was conducted in December 
1997.  The examiner noted that the claims file had been 
reviewed in its entirety.  The veteran was accompanied by his 
brother who was not present for the interview.  The report 
includes a detailed history of the veteran's military duties.  
The examiner commented that the veteran repeated on many 
occasions during the course of the interview that he was 
forced to leave military service, and that his wish was to 
still be in the military.  The veteran lived in a house by 
his brother, but they were "having problems" in that the 
veteran had a tendency to wander around against his brother's 
wishes.  He particularly liked going into the bushes as it 
reminded him of his time in Vietnam.  He also said that he 
liked to go with fishermen in his area to an island where he 
would stay in the caverns.  As he knew how to survive, he 
enjoyed being there.  

Examination showed that the veteran was well-developed and 
well-nourished.  He was described as athletic.  His answers 
were relevant and coherent, and the content was completely 
centered around his military life.  He lived completely 
obsessed by military actions.  The examiner noted that this 
was primarily all he talked about and in his mind, he relived 
those experiences all of the time.  He had constant memories 
about his combat experiences and seemed to be rather paranoid 
regarding the reasons for his discharge from military 
service.  The veteran felt that a close friend and fellow 
soldier who died during service advised him on things that he 
had to do.  The examiner reported that the appellant 
apparently hallucinated with this at least in the auditory 
sphere.  The affect that he displayed was very inappropriate.  
The mood was tense, anxious, and he cried on occasion.  He 
was oriented in person, place, and time.  His memory was 
somewhat disorganized but preserved for relevant events.  His 
intellectual functioning was average.  His judgment was fair 
but his insight was poor.  He was considered mentally 
competent to handle his funds.  The diagnosis was chronic and 
severe PTSD.  His GAF score was listed as 40.  The examiner 
commented that the severity of the veteran's psychiatric 
condition and his subsequent inability to adjust to civilian 
life rendered him unable to maintain a gainful occupation.  

At a personal hearing in February 1998, the veteran testified 
in support of his claim.  It was noted that he continued on 
medication and outpatient treatment.  Hearing [Hrg.] 
Transcript [Tr.] at 10.  He said that he went to the clinic 
three times per week.  Tr. at 3.  



Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 40 (actually the range of scores from 31 to 40) is 
for "[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work, child frequently beats up younger children, is 
defiant at home, and is failing at school).  "  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

Analysis

After a careful review of the record, the Board finds that 
the evidence supports a 100 percent evaluation under either 
the former or the revised criteria for mental disorders which 
became effective on November 7, 1996.  In reaching such a 
conclusion, the Board recognizes that during the examination 
in 1997, the veteran's condition was described as severe.  He 
exhibited auditory hallucinations and his affect was 
described as very inappropriate.  His continued to exhibit 
anxiety and depression.  He also showed memory impairment, as 
well as continued social isolation.  The examiner noted, that 
the veteran had a GAF score of 40 which reflects some 
impairment in reality testing or communication or major 
impairment in areas such as work, family relations, judgment, 
thinking, or mood.  This score encompasses a situation where 
the individual is unable to work.  In addition, the medical 
evidence also reflects great deficiencies in relating with 
others, to include family members and with others.  Such 
symptoms would appear to more nearly approximate to the 
criteria for a total schedular evaluation under both the 
prior and the newly revised criteria for PTSD.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, DC 9411.  
Such symptoms also appear to be consistent with those shown 
by the record throughout the appeal period.  The Board notes 
that on hospitalization in 1993 his GAF score was 30.  The 
benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (1998).  


ORDER

A total (100 percent) schedular evaluation for PTSD is 
granted, subject to laws and regulations governing the 
payment of monetary awards.  


REMAND

The Board notes that service connection for dorsolumbar 
paravertebral myositis was established upon rating 
determination in August 1986.  This grant was based on 
inservice treatment for this back disability.  A 20 percent 
rating was assigned pursuant to 38 C.F.R. § 4.71a, DC 5021 
(myositis) and DC 5292 (limitation of motion of the lumbar 
spine).  This 20 percent rating remained in effect until 
rating determination in February 1995 when the veteran was 
assigned a 40 percent evaluation based on severe limitation 
of motion.  This is the maximum rating pursuant to that code.  
In the May 1995 supplemental statement of the case, the RO 
also considered the criteria provided by DC 5293 regarding 
intervertebral disc syndrome.  

DC 5293 provides for a 60 percent rating when intervertebral 
disc syndrome is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

At the most recent VA orthopedic examination of record in 
April 1994, the veteran reported low back pain with radiation 
to the spine and legs.  He also referred to numbness of the 
plantar aspect of the right foot and paresthesias.  There was 
no atrophy of the back musculature.  There was tenderness to 
palpation on the dorso-lumbosacral paravertebral muscles.  
Significant limitation of motion was noted;  For example, 
forward flexion was limited to 30 degrees.  Backward 
extension was limited to 25 degrees with left lateral flexion 
limited to 10 degrees.  Right lateral flexion and bilateral 
rotation were limited to 25 degrees.  There was objective 
evidence of pain on motion in all movements of the 
lumbosacral spine.  There was evidence of neurological 
involvement manifested by a diminished right patellar and 
left Achilles muscle reflexes which corresponded to the right 
L4 and left S1 myotome.  He also had a positive straight leg 
raising of the right leg, weakness of the right ankle 
dorsiflexor and diminished pinprick in the right L5 dermatome 
of the foot.  Following magnetic resonance imaging (MRI) and 
computerized tomography (CT) of the lumbar spine, the final 
diagnoses were dorsal, lumbar, and sacral paravertebral 
myositis; bulging left disc at L4-L5 and central bulging disc 
at L5-S1 by CT scan; clinical lumbosacral polyradiculopathy; 
and bulging discs and discogenic disease at L4-L5 and L5-S1 
by MRI.  

Based on these clinical findings, the RO assigned the 40 
percent rating as mentioned above.  The grant was based on 
limitation of motion.  The criteria for rating disc syndrome 
in SC 5293 have been interpreted to include limitation of 
motion which in turn requires an analysis of functional 
losses that may be present as described in 38 C.F.R. §§ 4.40, 
4.45 (1998).  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

At a personal hearing in February 1998, the veteran testified 
that his back condition had increased in severity in the last 
five years.  For example, he sometimes had problems bending 
over to tie his shoes.  Tr. at 5.  He indicated that he was 
in constant pain.  Tr. at 6-7.  He experienced radiation into 
the right leg and recurrent muscle spasms.  Tr. at 9-10.  

Because the veteran's lower back has not been evaluated in 
some time, and as neurological pathology which might result 
in an increased rating was present at the time of the last 
evaluation, and as he has indicated that his condition has 
worsened, the Board concludes that he should undergo another 
examination to determine the current severity of his back 
disorder.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) 
and Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  Such 
an evaluation is also necessary to obtain findings by which 
the functional losses the veteran has complained of, such as 
pain, may be rated.  DeLuca, supra.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  The veteran should be given the 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any back treatment 
received in recent years.  After securing 
any necessary release, the RO should 
obtain records of any treatment 
identified by the veteran.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the service-
connected back disability.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings (including ranges of motion of 
the lumbar spine).  In addition, the 
examiner must discuss the presence 
(including frequency) or absence of 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, other neurologic findings, 
appropriate to the site of any diseased 
disc, and intermittent relief.  
Additionally, all functional losses, such 
as pain with use, stiffness, etc., should 
be identified and these losses should be 
equated to loss in range of motion beyond 
that identified clinically.  

3.  When the requested development has 
been completed, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the increased rating claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



